Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6, 10 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US2013/0194066A1) hereafter Rahman in view of Ramachandran (US2014/0210616A1).
Regarding claim 1, Rahman discloses a system for evaluating and transmitting combined external data form one or more sources, the system comprising:
a central data portal (fig 1:114, par[0043]: bands 104-112 may be configured to share data with 
each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114); and
a data collection device (fig 1:104-112, par[0042]: wherein any the bands 104-112 is technically equivalent to the data collection device) communicatively coupled to the central data portal (par[0043]), the data collection device being configured to:
collect sensor data from the one or more sources (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124); 
process the sensor data to evaluate status data concerning status of the one or more sources (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors); and
transmit the status data to a central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ), wherein the central data portal is configured to process the status data for storage (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters) and visualization (fig 16:1624, par[0105], [0106]: The media device 1624 is technically equivalent to the central data portal, wherein the media device 1624 may be any type of device that is configured to display, play, interact, show, or otherwise present various types of media, including audio, visual, graphical, images, photographical, video, rich media, multimedia, or a combination).
	Rahman does not explicitly disclose the evaluation of the status data is enabled or disabled based on a location of a first source of the one or more sources and a proximity of the first source to a second source of the one or more sources, wherein the proximity of the first source and the second source is determined based on the sensor data collected from the first source and the second source.
	Ramachandran discloses the evaluation of the status data is enabled or disabled (par[0021]: the application can automatically detect the proximity sensors 130 in range and assign by default based on a pre-defined distance threshold (e.g., children 132 within the threshold are assigned to the corresponding sub-group leader. Fig 5:580, par[0051]: At 580, the monitor application communicates status information between two or more of the user devices.  The status information indicates proximity of sensors to the corresponding user device and/or sensor assignments for one or more of the user devices.  The communication between different user devices can enable both sub-group leaders and the master group leader to monitor connected sensors in a comprehensive manner, having an overall view of sub-groups and their associated sensors.  For example, the communication can include status information related to an alarm condition to at least one other of the number of user devices.  The alarm condition may include whether an alarm has been triggered, current distance information, sensor power information, triggered 
alarm history, and the associated time stamps therewith).  The sub-group leaders 122 and 124 can configure, through the software application, a constant update about the assigned children status (e.g., whether the proximity sensors 130 are within the pre-defined range). When a proximity sensor 130 is out of the pre-defined range, a warning and/or an alarm can be triggered on the smart phones of the corresponding sub-group leader 122 as well as the master group leader 112) based on a location of a first source of the one or more sources (fig 1:132, par[0020]: The proximity sensors 130 of the first sub-group can send signals to the smart phone 120 of the sub-group leader 122 when the proximity sensor 130 is in range of the smart phone 120. Thus, each of the sub-group leaders 122 or 125 receives corresponding signals from the proximity sensors 130 on the smart phones 120 or 125.  The smart phones 120 and 125 can determine the distance of the proximity sensors 130 based on signal strength or other information carried in the signals (e.g., location coordinates determined at the proximity sensors 130 using GPS or other satellite or terrestrial-based position locating technologies). The received signal is used to generate monitoring reports respectively viewable to the sub-group leaders 122 and 124.  The monitor reports, or some of the data in the reports, can be sent to the smart phone 110 of the master group leader 112, where the monitor reports can be further combined and displayed to the master group leader 112 on the smart phone 110.  For example, an overall status of all sub-group leaders and members can be displayed on the smart phone 110. Fig 5:530, par[0046]: The map displays an approximate location of the user devices and the sensors ) and a proximity of the first source to a second source of the one or more sources (par[0022]: The smart phones 120 and 125 of the sub-group leaders 122 and 124 actively communicate with each other to provide a comprehensive status to the smart phone 110.  In some implementations, the smart phones can receive signals from the proximity sensors 130 to identify a direction of proximity sensors 130, particularly proximity sensors 130 that have triggered an alarm condition. For example, the proximity sensors 130 may include transceivers that can detect signals from each other for use in identifying the distance between the proximity sensors 130 technically equivalent to the proximity of the first source to the second source), wherein the proximity of the first source and the second source is determined based on the sensor data collected from the first source and the second source (par[0032], [0039]: In addition to providing data for determining the distance or providing coordinates of the monitored devices 215, each of the monitored devices 215 may detect signals from or determine the distances from other monitored devices 215.  The distance information between the monitored devices 215 can then be used at the user device 201 to determine the relative direction or position of each of the monitored devices 215 using triangulation. Further, the prior art covers the monitored devices or the user devices as sources. Fig 5:530, par[0046]: ).
	One of ordinary skill in the art would be aware of the Rahman and Ramachandran references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of enabling or disabling data as disclosed by Ramachandran to gain the functionality of identifying a target intersection being approached by the service and is configured to determine whether the source is in the proximity of the target intersection, and activating the collected data as a warning system to issue a warning when the source is within the predetermined proximity of a target intersection.

Regarding claim 2, Rahman in view of Ramachandran discloses the system wherein the evaluation of a status data of the first source is partially based on sensor data collected from the second source (Rahman fig 2:210,212; par[0041], [0050]: Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state (e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement (e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others)), the second source being different from the first source (Rahman fig 2:210,212; par[0041], [0050]: various sensors may be used as input sources for data captured by band 200.  For example, accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs.  As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented.  Data captured by band 200 using accelerometer 210 and sensor 212 or data requested from another source (i.e., outside of band 200) may also be exchanged, transferred, or otherwise communicated using communications facility 216).

Regarding claim 3, Rahman in view of Ramachandran discloses the system wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wired communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features.).

Regarding claim 4, Rahman in view of Ramachandran discloses the system wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wireless communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features.).

Regarding claim 5, Rahman in view of Ramachandran discloses the system wherein the one or more sources may include one or more of a building, a room, outdoor location, an asset, a vehicle, a person, and a wearable device worn by the person (Rahman par[0040], [0043], [0061]: wherein the sources reflect the collected data from a person to the worn wearable device).

Regarding claim 6, Rahman in view of Ramachandran discloses the system wherein the data collection device incudes a handheld microprocessor device associated with the person (Rahman fig 2:204, par[0046]: Processor 204 may be implemented using any type of processor or microprocessor suitable for packaging within bands 104-112 (FIG. 1). Various types of microprocessors may be used to provide data processing capabilities for band 200 and are not limited to any specific type or capability).

Regarding claim 10, Rahman in view of Ramachandran discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a physical orientation of the person (Rahman par[0050], [0051], [0061]: accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs).

Regarding claim 16, Rahman discloses a method for evaluating and transmitting combined external data from one or more sources, the method comprising:
collecting, by a data collection device communicatively coupled to a central data portal, sensor data from one or more sources (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124);
processing, by the data collection device, the sensor data to evaluate status data concerning status of the one or more sources (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors);
transmitting, by the data collection device, the status data to a central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ); and
processing, by the central data portal, the status data for storage (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
	Rahman does not explicitly disclose the evaluation of the status data is enabled or disabled based on a location of a first source of the one or more sources and a proximity of the first source to a second source of the one or more sources, wherein the proximity of the first source and the second source is determined based on the sensor data collected from the first source and the second source.
	Ramachandran discloses the evaluation of the status data is enabled or disabled (par[0021]: the application can automatically detect the proximity sensors 130 in range and assign by default based on a pre-defined distance threshold (e.g., children 132 within the threshold are assigned to the corresponding sub-group leader. Fig 5:580, par[0051]: At 580, the monitor application communicates status information between two or more of the user devices.  The status information indicates proximity of sensors to the corresponding user device and/or sensor assignments for one or more of the user devices.  The communication between different user devices can enable both sub-group leaders and the master group leader to monitor connected sensors in a comprehensive manner, having an overall view of sub-groups and their associated sensors.  For example, the communication can include status information related to an alarm condition to at least one other of the number of user devices.  The alarm condition may include whether an alarm has been triggered, current distance information, sensor power information, triggered 
alarm history, and the associated time stamps therewith).  The sub-group leaders 122 and 124 can configure, through the software application, a constant update about the assigned children status (e.g., whether the proximity sensors 130 are within the pre-defined range). When a proximity sensor 130 is out of the pre-defined range, a warning and/or an alarm can be triggered on the smart phones of the corresponding sub-group leader 122 as well as the master group leader 112) based on a location of a first source of the one or more sources (fig 1:132, par[0020]: The proximity sensors 130 of the first sub-group can send signals to the smart phone 120 of the sub-group leader 122 when the proximity sensor 130 is in range of the smart phone 120. Thus, each of the sub-group leaders 122 or 125 receives corresponding signals from the proximity sensors 130 on the smart phones 120 or 125.  The smart phones 120 and 125 can determine the distance of the proximity sensors 130 based on signal strength or other information carried in the signals (e.g., location coordinates determined at the proximity sensors 130 using GPS or other satellite or terrestrial-based position locating technologies). The received signal is used to generate monitoring reports respectively viewable to the sub-group leaders 122 and 124.  The monitor reports, or some of the data in the reports, can be sent to the smart phone 110 of the master group leader 112, where the monitor reports can be further combined and displayed to the master group leader 112 on the smart phone 110.  For example, an overall status of all sub-group leaders and members can be displayed on the smart phone 110. Fig 5:530, par[0046]: The map displays an approximate location of the user devices and the sensors ) and a proximity of the first source to a second source of the one or more sources (par[0022]: The smart phones 120 and 125 of the sub-group leaders 122 and 124 actively communicate with each other to provide a comprehensive status to the smart phone 110.  In some implementations, the smart phones can receive signals from the proximity sensors 130 to identify a direction of proximity sensors 130, particularly proximity sensors 130 that have triggered an alarm condition. For example, the proximity sensors 130 may include transceivers that can detect signals from each other for use in identifying the distance between the proximity sensors 130 technically equivalent to the proximity of the first source to the second source), wherein the proximity of the first source and the second source is determined based on the sensor data collected from the first source and the second source (par[0032], [0039]: In addition to providing data for determining the distance or providing coordinates of the monitored devices 215, each of the monitored devices 215 may detect signals from or determine the distances from other monitored devices 215.  The distance information between the monitored devices 215 can then be used at the user device 201 to determine the relative direction or position of each of the monitored devices 215 using triangulation. Further, the prior art covers the monitored devices or the user devices as sources. Fig 5:530, par[0046]: ).
	One of ordinary skill in the art would be aware of the Rahman and Ramachandran references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of enabling or disabling data as disclosed by Ramachandran to gain the functionality of identifying a target intersection being approached by the service and is configured to determine whether the source is in the proximity of the target intersection, and activating the collected data as a warning system to issue a warning when the source is within the predetermined proximity of a target intersection.

Regarding claim 17, Rahman in view of Ramachandran discloses the method wherein the evaluation of the status data concerning of the first source is based on sensor data collected from the second source (Rahman fig 2:210,212; par[0041], [0050]: Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state (e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement (e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others)), the second source being different from the first source (Rahman fig 2:210,212; par[0041], [0050]: various sensors may be used as input sources for data captured by band 200.  For example, accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs.  As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented.  Data captured by band 200 using accelerometer 210 and sensor 212 or data requested from another source (i.e., outside of band 200) may also be exchanged, transferred, or otherwise communicated using communications facility 216).

Regarding claim 18, Rahman in view of Ramachandran discloses the method wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wired communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features).

Regarding claim 19, Rahman in view of Ramachandran discloses the method wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wireless communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features).

Regarding claim 20, Rahman in view of Ramachandran discloses the system wherein the one or more sources may include one or more of a building, a room, outdoor location, an asset, a vehicle, and a person (Rahman par[0040], [0043], [0061]: wherein the sources reflect the collected data from a person to the worn wearable device).

Regarding claim 21, Rahman discloses a system for evaluating and transmitting combined external data from one or more sources, the system comprising:
a central data portal (fig 1:114, par[0043]: bands 104-112 may be configured to share data with 
each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114); and
a data collection device (fig 1:104-112, par[0042]: wherein any the bands 104-112 is technically equivalent to the data collection device) communicatively coupled to the central data portal (par[0043]), the data collection device being configured to:
collect sensor data from the one or more sources (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various sources (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124); 
process the sensor data to evaluate status data concerning status of the one or more sources (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors); and
transmit the status data to a central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ), wherein the central data portal is configured to process the status data for storage (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the evaluation of the status data is enabled or disabled based on a location of a first source of the one or more sources and a proximity of the first source to a second source of the one or more sources, wherein the proximity of the first source and the second source is determined based on the sensor data collected from the first source and the second source.
	Ramachandran discloses the evaluation of the status data is enabled or disabled (par[0021]: the application can automatically detect the proximity sensors 130 in range and assign by default based on a pre-defined distance threshold (e.g., children 132 within the threshold are assigned to the corresponding sub-group leader. Fig 5:580, par[0051]: At 580, the monitor application communicates status information between two or more of the user devices.  The status information indicates proximity of sensors to the corresponding user device and/or sensor assignments for one or more of the user devices.  The communication between different user devices can enable both sub-group leaders and the master group leader to monitor connected sensors in a comprehensive manner, having an overall view of sub-groups and their associated sensors.  For example, the communication can include status information related to an alarm condition to at least one other of the number of user devices.  The alarm condition may include whether an alarm has been triggered, current distance information, sensor power information, triggered 
alarm history, and the associated time stamps therewith).  The sub-group leaders 122 and 124 can configure, through the software application, a constant update about the assigned children status (e.g., whether the proximity sensors 130 are within the pre-defined range). When a proximity sensor 130 is out of the pre-defined range, a warning and/or an alarm can be triggered on the smart phones of the corresponding sub-group leader 122 as well as the master group leader 112) based on a location of a first source of the one or more sources (fig 1:132, par[0020]: The proximity sensors 130 of the first sub-group can send signals to the smart phone 120 of the sub-group leader 122 when the proximity sensor 130 is in range of the smart phone 120. Thus, each of the sub-group leaders 122 or 125 receives corresponding signals from the proximity sensors 130 on the smart phones 120 or 125.  The smart phones 120 and 125 can determine the distance of the proximity sensors 130 based on signal strength or other information carried in the signals (e.g., location coordinates determined at the proximity sensors 130 using GPS or other satellite or terrestrial-based position locating technologies). The received signal is used to generate monitoring reports respectively viewable to the sub-group leaders 122 and 124.  The monitor reports, or some of the data in the reports, can be sent to the smart phone 110 of the master group leader 112, where the monitor reports can be further combined and displayed to the master group leader 112 on the smart phone 110.  For example, an overall status of all sub-group leaders and members can be displayed on the smart phone 110. Fig 5:530, par[0046]: The map displays an approximate location of the user devices and the sensors ) and a proximity of the first source to a second source of the one or more sources (par[0022]: The smart phones 120 and 125 of the sub-group leaders 122 and 124 actively communicate with each other to provide a comprehensive status to the smart phone 110.  In some implementations, the smart phones can receive signals from the proximity sensors 130 to identify a direction of proximity sensors 130, particularly proximity sensors 130 that have triggered an alarm condition. For example, the proximity sensors 130 may include transceivers that can detect signals from each other for use in identifying the distance between the proximity sensors 130 technically equivalent to the proximity of the first source to the second source), wherein the proximity of the first source and the second source is determined based on the sensor data collected from the first source and the second source (par[0032], [0039]: In addition to providing data for determining the distance or providing coordinates of the monitored devices 215, each of the monitored devices 215 may detect signals from or determine the distances from other monitored devices 215.  The distance information between the monitored devices 215 can then be used at the user device 201 to determine the relative direction or position of each of the monitored devices 215 using triangulation. Further, the prior art covers the monitored devices or the user devices as sources. Fig 5:530, par[0046]: ).
	One of ordinary skill in the art would be aware of the Rahman and Ramachandran references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of enabling or disabling data as disclosed by Ramachandran to gain the functionality of identifying a target intersection being approached by the service and is configured to determine whether the source is in the proximity of the target intersection, and activating the collected data as a warning system to issue a warning when the source is within the predetermined proximity of a target intersection.

2.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Ramachandran, and further in view of Amir (US2018/0068553A1).
Regarding claim 7, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a state of panic of the person.
Amir discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a state of panic of the person (fig 1:103, par[0043], [0044]).
	One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Amir references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a state of the person as disclosed by Amir to gain the functionality of assisting in alerting in emergency situations where a threat to persons or property exists.

Regarding claim 8, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning an impact imposed on the person.
Amir discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning an impact imposed on the person (fig 1:103, par[0043], [0044]).
	One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Amir references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a state of the person as disclosed by Amir to gain the functionality of assisting in alerting in emergency situations where a threat to persons or property exists.

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Ramachandran, and further in view of Tran (US2008/0001735A1).
Regarding claim 9, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a non-responsiveness of the person.
Tran discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a non-responsiveness of the person (Tran par[0115], [0365], [0374]).
	One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Tran references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a state of the person as disclosed by Tran to gain the functionality of assisting in alerting in emergency situations where a threat to persons or property exists.

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Ramachandran, and further in view of Daly (US2018/0283825A1).
Regarding claim 11, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a presence of a gunshot in a proximity of the person.
Daly discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning a presence of a gunshot in a proximity of the person (par[0054], [0056], [0057]).
	One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Daly references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a state of the person as disclosed by Daly to gain the functionality of detecting a firing event from a firearm, processing data from the at least one sensor such that movement by the user can be analyzed, and producing a feedback to the user based on said analysis wherein the feedback can be an audio or tactile feedback to the user in real-time to indicate a movement of the users hand or arm has occurred before the detected firing event.

5.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Ramachandran, and further in view of Hamby et al. (US2019/0172015A1) hereafter Hamby.
Regarding claim 12, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle.
Hamby discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle (fig 1:130, par[0016], [0020], [0048], [0050]).
One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Hamby references since both pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the vehicle as disclosed by Hamby to gain the functionality of reporting error and/or trouble codes received from components of vehicle, generating maintenance schedule notifications for vehicle, and/or collecting telematics information relating to vehicle such as the location of vehicle, performance monitoring of vehicle, emergency incident detection, etc., for example, in real-time.

Regarding claim 13, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to actuate a state of the vehicle.
Hamby discloses the system wherein the data collection device is configured to actuate a state of the vehicle (fig 1:130, par[0016], [0020], [0048], [0050]).
One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Hamby references since both pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the vehicle as disclosed by Hamby to gain the functionality of reporting error and/or trouble codes received from components of vehicle, generating maintenance schedule notifications for vehicle, and/or collecting telematics information relating to vehicle such as the location of vehicle, performance monitoring of vehicle, emergency incident detection, etc., for example, in real-time.

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Ramachandran, and further in view of Shay et al. (US2017/0119318A1) hereafter Shay.
Regarding claim 14, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted.
Shay discloses the system wherein the data collection device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status concerning the building or the room including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted (fig 3:105, par[0119]).
One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Shay references since both pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the room as disclosed by Shay to gain the functionality of providing smart home systems with the basis for operating a door lock such that others can get in a house, a room or a vehicle when a critical condition is detected.

7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Ramachandran, and further in view of Puskarich (US2014/0340216A1).
Regarding claim 15, Rahman in view of Ramachandran does not explicitly disclose the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning the outdoor location, the status concerning the outdoor location including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming.
Puskarich discloses the system wherein the data collection device is configured to determine, based on the sensor data, a status concerning the outdoor location, the status including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming (fig 14, par[0066]).
One of ordinary skill in the art would be aware of the Rahman, Ramachandran and Puskarich references since both pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a smoke detector as disclosed by Puskarich to gain the functionality of providing systems with improved smoke detection and alert capabilities by activating fire suppression equipment, transmitting a text or email message, transmitting alerts to other nearby electronic devices and to remote electronic devices such as electronic devices at emergency services facilities and generating audible alerts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data collection device and central data portal in claim 1, 16 and 21; and user interface portal in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0046], [0047] for the data collection device 105 is described as a transceiver hardware device that is a smartphone or a tablet computer.
The structure described in the specification par[0049] for the central data portal 110 is described as a hardware device that is described as a server.
The structure described in the specification par[0049] for the user interface portal is described as a hardware device that is described as a personal computer, a tablet computer or a smartphone.

Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685